Title: To George Washington from Edward Carrington, 4 January 1782
From: Carrington, Edward
To: Washington, George


                  
                     Sir,
                     Richmond January 4th, 1782
                  
                  From Williamsburg the 15th November, I did myself the Honour of informing Your Excellency of the respective Amounts of Mr Ross’s Debt against the United States, for the purchases made of the British Merchants in York, and of the sum resulting from the Sales of Hoaksley (or Robinsons) Store to be set against it.  Two Bonds were taken for the latter, one from Braxton & Parker, with a Mr Howey as Security for £3791.11.1 3/4 Sterling; the other from George Nicolson, with David Ross security for £3684.7.6 1/4. like money—amounting in the whole to £7475.18.8 3/4—On Nicolsons Bond I have allowed a Credit of £23.6.8 Sterling, claimed on the Goods by Governour Nelson for the rent of the Store House while occupied by Mr Hoakesley, and for which the Goods were liable—This leaves a net sum of £7452.12—1/2 Sterling on the two Bonds.  I was at a loss for a proper Character to make the Bonds payable to, and therefore took them in my own Name as Commissioner of Sales for the above purpose.  The Bonds are left in the Hands of Mr Ross, subject to Your Excellency’s Orders: But when paid will sink so much of the Debt against the United States.
                  The whole of the Papers & Vouchers relative to those two transactions I should sometime ago have done myself the Honor to transmit to Your Excellency; but they are too bulky to send by the Post, and it would not be safe to trust the line of Express with them, as the loss or Miscarriage of them would leave you under great inconveniences.  A special Express for the purpose, would have cost more money than our Finances could well have afforded, or Your Excellency wished to have expended on them; however, I should have taken this Step had not I found that Mr Ross had wrote fully on the subject, and had given every information necessary to ground the drafts on Mr Morris in his behalf upon.  I shall go to Philadelphia in a few Days from this Time, and will from there transmit every Paper in my possession on those transactions properly adjusted.
                  My Trip to Philadelphia is occasioned by the Alarm given in this Quarter by Mr Morris’s Advertisements proposing to Contract for the Supplies for the Posts in Pennsylvania and Northwardly of that State, while no such Terms are held out this way.  Government conceive that Advantage is taken of the Patience of the Southern People to support the War amongst them by Co-ercive Measures, without paying a Valuable consideration for the property taken, while the Northern States are to be dealt with by Contract: they are therefore determined to withdraw from Congress the Assistance formerly so liberally bestowed, and thereby compel a devotion of the same means this way as are experienced in that Quarter.  Whether those apprehensions are well grounded or not it is not for me to determine: but a Stop is put to every kind of business which the Public Agents do not risk Suits in executing.  Even the important business of transporting the Military, & other Stores, from York to this place has been affected without that Aid which was expected from Government.  We have been obliged to impress without Authority the necessary Vessels, and secure their services by paying money which we could illy spare.  The transportation Southwardly is also at a Stand for the same reasons; and unless something can be done to support the Service here independently of Governments, the Southern Army must fall short of almost everything that is to go from here.  I have just taken the Liberty to explain my Motives for going to Philadelphia, so far as to satisfy Your Excellency of the Necessity and propriety of the Measure.  I have fully explained to Colo. Pickering the State of our Affairs, and requested his interposition to remedy the Mischiefs as far as he can.  I shall do myself the Honour to write very fully on the subject of the Deposit of Military Stores in this Neighbourhood in another Letter by the same conveyance, accompanied with one to General Knox—In the mean time, till the Invoices, and other Papers, respecting the transactions at York shall get to hand, I take the Liberty to enclose an Account Sales &ca of Hoakesly’s Store, and a Copy of the two Bonds taken thereupon.  I have the Honour to be with due respect Your Excellency’s most obedient Servt
                  
                     Ed. Carrington
                     Lt Col. aut.
                     
                     
                  
               